In the Supreme Court of Georgia



                                    Decided: January 19, 2022


                  S21A1096. PAYNE v. THE STATE.


      MCMILLIAN, Justice.

      Lowe Payne appeals his convictions for felony murder and

other crimes arising out of the shooting death of Carldrake Finister. 1

On appeal, Payne asserts that the trial court erred when it admitted

evidence of prior difficulties between the parties and that trial



      1 Finister was killed on August 28, 2017, and in October 2017, a Paulding
County grand jury indicted Payne for one count of malice murder (Count 1),
one count of felony murder (Count 3), one count of aggravated assault (Count
5), and three counts of possession of a firearm during the commission of a
felony (Counts 2, 4, and 6).
       At a trial conducted from January 6 through 10, 2020, a jury found Payne
guilty on all counts except malice murder. The trial court sentenced Payne to
life in prison without the possibility of parole for felony murder and a
consecutive five-year term in prison for possession of a firearm during
commission of a felony. Count 2 was nolle prossed, and Payne’s other
convictions merged for sentencing purposes.
       Payne filed a timely motion for new trial on January 15, 2020, which was
amended through new counsel on November 9, 2020. After a hearing, the trial
court denied the motion as amended on March 22, 2021. Payne timely filed a
notice of appeal on April 19, 2021; the case was docketed to the August term of
this Court and submitted for a decision on the briefs.
counsel was deficient for failing to admit a key piece of exculpatory

evidence and for failing to request the trial court to reopen the

evidence at the jury’s request.

     The evidence presented at trial showed that on August 28,

2017, around 10:00 p.m., Daquane Trice picked up Payne and his

daughter from Payne’s place of work, a restaurant in Hiram. Trice

testified that they first drove to Chase Bank, where Payne took out

cash to purchase marijuana from him, and then to Payne’s house in

the Vista Lake subdivision, located in Paulding County. The victim,

Finister, as well as his girlfriend, Korie Peterson, also lived in Vista

Lake at the time and were acquainted with Payne. Peterson testified

that, around this same time on August 28, she picked up Finister

and drove him to Vista Lake’s tennis courts, where they smoked

marijuana together.

     After Trice dropped off Payne’s daughter at Payne’s house, he

drove with Payne to the tennis courts. By Trice’s account, they were

looking for a place to smoke marijuana, but Payne testified that they

were just going to “hang out” and “kick it.” Trice explained that

                                   2
while driving to the tennis courts, he saw Peterson’s car parked

there and decided to go smoke elsewhere. But, when Finister and

Trice subsequently spoke on the phone, Finister asked Trice to come

back and sell him marijuana, so Trice drove back to the courts and

parked a few spaces away from Peterson’s parked car.

     According to Payne, this phone call was confusing and

upsetting to him. Payne testified that he felt Trice was trying to “set

[him] up,” because Payne had made it clear to Trice that he did not

want to be around Finister. When Payne saw Peterson’s car, he

assumed she was with Finister and wanted to leave the area to avoid

them because a few days earlier, Payne had received a text message

from Finister that said Finister was going to “smoke” Payne the next

time Finister saw him. 2 Payne explained that he interpreted this as

a threat, meaning that Finister intended to kill him.

     After Trice parked, Finister walked up to Trice on the driver’s

side of the car to purchase the marijuana while Trice and Payne

were still sitting inside the car. Trice testified that Finister was


     2   The word “smoke” was represented by a smoke emoji.
                                      3
“goofy” and “laughing” when he approached the car, until Payne

brought up the threatening text message. According to Trice, Payne

said, “I heard you want to smoke [me],” to which Finister replied,

“[Y]eah, because [of] what you told [Peterson,] that you was going to

kill me.” Finister and Payne began arguing, and the situation

continued to escalate when Payne got out of the car and met Finister

around the back side. Peterson exited her car when she saw Payne

get out of Trice’s car and grab his gun from the passenger side

floorboard.3 Peterson heard Payne say, “[Y]ou touch me, I’m going to

shoot you,” and she tried to get between the two men to calm them

down. Finister then poked Payne on the shoulder with his finger;

Payne raised his gun, hesitated a little, and then shot Finister three

times while Finister was standing, and at least once after he had

fallen to the ground. Trice also testified that he did not see Finister

hit or shove Payne and that Finister was unarmed. After the

shooting, Peterson drove away from the scene and Payne walked



     3   Payne had a license to carry a weapon and was known to carry a gun.

                                      4
away.4

      Trice called 911 and waited with Finister for help to arrive. The

911 operator testified that the call was made at 11:04 p.m., and a

recording of the call was played for the jury. During the call, Trice

told the operator that he did not know who shot Finister and that he

was not present for the incident. During subsequent interviews with

police, however, Trice admitted that Payne was the shooter. Police

officers also interviewed Peterson, who confirmed Payne as the

shooter. When paramedics arrived minutes later, Finister was dead.

Police recovered three nine-millimeter shell casings and a

marijuana cigarette from the scene A GBI crime lab expert testified

that the shell casings found at the scene and the bullets and bullet

fragments recovered from the victim’s body were fired from the same

nine-millimeter Glock pistol.

      Payne testified at trial to the following, slightly different,

sequence of events. When Finister approached Trice’s car to


      4 A security camera recording from Vista Lake confirms the general
timeline of events and was shown to the jury, but, because of poor video quality,
it shows only the general movement of figures and vehicles.
                                       5
purchase the marijuana, Trice saw Payne and said, “[O]h, you with

this n*****.” This prompted Payne to ask Finister whether he was

serious when he said he would “smoke” him, and Finister replied,

“[Y]es.” Finister said he wanted to kill Payne because of Payne’s

friendship with Peterson. Trice then began saying things to

intentionally make Finister more upset. Payne remained calm at

first, but the situation was escalating. Because Finister was

threatening him, Payne asked if he had a gun. Finister replied,

“[W]hat you think[?]” Payne interpreted this as Finister saying he

was armed, so Payne stepped out of the car with his gun. Finister

then came around the back side of the car, still threatening Payne,

and grabbed Payne by the neck. Payne was able to get Finister off

him, but he saw Finister’s hand go toward his waistband. 5 Payne

believed Finister was “about to try to follow up on his words . . . to


     5  On cross-examination, Payne said that when Finister reached for his
waistband, he saw the outline of a gun. The prosecutor asked why he never
mentioned seeing the outline of a gun before, and Payne replied that no one
had ever asked him. The prosecutor then questioned Payne about an October
1, 2019 immunity hearing, where Payne testified that he did not see a gun.
Payne explained that during that hearing, he was asked if he saw a gun when
Finister was standing at the driver’s side door and Payne was still sitting in
the passenger seat, and at that time he did not see a gun.
                                      6
smoke” him, so he “opened fire.” Payne said he was not counting the

shots and did not pause once he started shooting, but disagreed that

he shot Finister after Finister was already on the ground.

     To further support Payne’s theory of self-defense, trial counsel

elicited testimony from Payne about a photograph of Finister

holding a gun. Payne testified that he saw this picture in March

2017 and that Finister had previously told Payne that he had shot

somebody before. Payne testified that he took Finister’s threats

seriously because of the threatening text message, Finister’s

statement that he previously shot someone, the picture of Finister

holding a gun, and because the pair had an altercation about eight

months prior to the fatal shooting.

     One of Finister’s best friends, Brandon Ballard, testified about

the specifics of this prior altercation. Ballard explained that in

January 2017, he was with Payne and Finister at Finister’s house.

Payne and Finister began to engage in horseplay, which later

escalated into a fistfight. After the initial scuffle, the two moved

outside and agreed to fight each other. The fight lasted about 30

                                 7
seconds, and Finister got the best of Payne. As Ballard and Payne

were walking away, Payne fired his weapon in the vicinity of

Finister’s home. 6 Ballard later convinced Payne to call Finister and

apologize, which Payne did, but Finister did not accept the apology.

Ballard testified that after this incident occurred, he heard Payne

make threats on multiple occasions about shooting Finister, but

Ballard did not believe Payne was serious.

      1. In his first enumeration of error, Payne asserts that the trial

court erred by admitting Ballard’s testimony regarding the January

2017 altercation because the incident did not qualify as a prior

difficulty between Payne and Finister. See OCGA § 24-4-404 (b). 7



      6 Payne’s testimony about this prior incident matches Ballard’s. Ballard
had his back turned to Payne at the time and did not see where the gunshots
were aimed, but Ballard testified that he was close enough that he “could spit
on [Finister’s] house.” Payne admitted that he fired his pistol that day, but he
denied firing the shots “towards” Finister’s house.
      7 OCGA § 24-4-404 (b) provides:



      Evidence of other crimes, wrongs, or acts shall not be admissible
      to prove the character of a person in order to show action in
      conformity therewith. It may, however, be admissible for other
      purposes, including, but not limited to, proof of motive,
      opportunity, intent, preparation, plan, knowledge, identity, or
      absence of mistake or accident. The prosecution in a criminal

                                       8
However, at trial, Payne based his objection to Ballard’s testimony

on the State’s alleged failure to provide the requisite notice under

Rule 404 (b) but did not object on the ground he now asserts on

appeal. Thus, Payne failed to preserve this error for ordinary

appellate review. 8 See OCGA § 24-1-103 (a) (1) (“Error shall not be

predicated upon a ruling which admits or excludes evidence unless .

. . a timely objection or motion to strike appears of record, stating

the specific ground of objection . . . .”). See also Dunbar v. State, 309

Ga. 252, 256 (3) (845 SE2d 607) (2020) (“In order to preserve an

objection for [ordinary] appellate review, the specific ground of the


      proceeding shall provide reasonable notice to the defense in
      advance of trial, unless pretrial notice is excused by the court upon
      good cause shown, of the general nature of any such evidence it
      intends to introduce at trial. Notice shall not be required when the
      evidence of prior crimes, wrongs, or acts is offered to prove the
      circumstances immediately surrounding the charged crime,
      motive, or prior difficulties between the accused and the alleged
      victim.

      8  That Payne later asserted this issue in his amended motion for new
trial is also insufficient to preserve this error for ordinary appellate review.
See White v. State, 305 Ga. 111, 113 n.2 (823 SE2d 794) (2019) (analysis limited
to review for plain error where appellant failed to object at trial to admission
of testimony on the basis later raised in amended motion for new trial); State
v. Herrera-Bustamante, 304 Ga. 259, 263 (2) (a) (818 SE2d 552) (2018)
(ordinary appellate review precluded where argument raised for first time in
motion for new trial).
                                       9
objection must be made at the time the challenged evidence is

offered.” (citation and punctuation omitted)).

     The unavailability of ordinary appellate review does not end

our analysis, however, because Payne’s evidentiary claim is still

“subject to review on appeal for plain error affecting substantial

rights.” Gates v. State, 298 Ga. 324, 326 (3) (781 SE2d 772) (2016)

(citation and punctuation omitted).

     To show plain error, [Payne] must point to an error that
     was not affirmatively waived, the error must have been
     clear and not open to reasonable dispute, the error must
     have affected his substantial rights, and the error must
     have seriously affected the fairness, integrity or public
     reputation of judicial proceedings.

State v. Herrera-Bustamante, 304 Ga. 259, 264 (2) (b) (818 SE2d 552)

(2018) (citation and punctuation omitted). Under OCGA § 24-4-404

(b), evidence of a defendant’s prior acts toward another person may

be admissible into evidence “when the defendant is accused of a

criminal act against the person, where the nature of the relationship

between the defendant and the victim sheds light on the defendant’s

motive in committing the offense charged.” Flowers v. State, 307 Ga.


                                 10
618, 621 (837 SE2d 824) (2020). Here, we see no obvious error in the

trial court’s admission of Ballard’s testimony about the prior

incident between Finister and Payne to show Payne’s motive with

respect to the charged crimes, especially in light of the limiting

instruction given by the court. Because Payne has failed to carry his

burden to show obvious error in admitting this evidence, this

enumeration of error fails. See Herrera-Bustamante, 304 Ga. at 264

(2) (b) (“We need not analyze all of the elements of [the plain error]

test when, as in this case, the defendant has failed to establish one

of them.”). See also State v. Kelly, 290 Ga. 29, 32 n.2 (718 SE2d 232)

(2011) (“While we will review properly enumerated and argued

claims of jury instruction error regardless of whether the appealing

party specifically casts the alleged infirmity as ‘plain error,’ parties

should be advised that the hurdle to establishing plain error is high

. . . and therefore that the failure to specifically articulate how the

alleged error satisfies this high standard increases the likelihood

that their claims in this regard will be rejected.”).

     2.   Payne    also   contends     that   trial   counsel   rendered

                                  11
constitutionally ineffective assistance in several respects. In order

to prevail on a claim of ineffective assistance of counsel, Payne must

show “both that counsel’s performance was deficient, and that the

deficient performance was prejudicial to his defense.” Lockhart v.

State, 298 Ga. 384, 385 (2) (782 SE2d 245) (2016). See also

Strickland v. Washington, 466 U.S. 668, 687 (III) (104 SCt 2052, 80

LE2d 674) (1984). To establish deficient performance, Payne must

“overcome the strong presumption that counsel’s performance fell

within a wide range of reasonable professional conduct, and that

counsel’s decisions were made in the exercise of reasonable

professional judgment.” Lockhart, 298 Ga. at 385 (2) (citation and

punctuation omitted). To meet the prejudice prong, Payne must

establish “a reasonable probability that, absent any unprofessional

errors on counsel’s part, the result of his trial would have been

different.” Id. at 385 (2). And, “[i]f the defendant fails to satisfy

either the ‘deficient performance’ or the ‘prejudice’ prong of the

Strickland test, this Court is not required to examine the other.”

Redding v. State, 297 Ga. 845, 850-51 (5) (778 SE2d 774) (2015).

                                 12
      (a) Payne first argues that trial counsel was ineffective because

he did not introduce into evidence the text message sent from

Finister to Payne that said Finister would “smoke” Payne. While the

message itself was not introduced into evidence, its existence and

content were not disputed and Payne and Peterson both testified to

it. What was disputed, though, was how Payne responded to the

text. During her testimony, Peterson was shown an exhibit

containing her own text message to an unnamed person that said

Payne had sent laughing emojis in response to the text message from

Finister, which suggested that Payne did not take Finister’s threat

seriously.    On     re-cross-examination,        however,      Peterson      was

presented with another exhibit, which had been marked but not

admitted into evidence, that contained a screenshot of the text

message from Finister to Payne saying Finister would “smoke”

Payne, and she testified that there were no laughing emojis present

in the exhibit. 9 Payne also testified that he did not send laughing


      9Although the screenshot of the text with the smoke emoji was marked
as an exhibit at trial, it was not admitted at trial or at the motion for new trial

                                        13
emojis to Finister in response to the text. Payne contends that his

trial counsel was ineffective in failing to move the screenshot of

Finister’s text message to Payne into evidence so the jury could see

that the screenshot did not include any response with laughing

emojis, and that Payne’s credibility would have been boosted by the

introduction of the screenshot.

      At the hearing on Payne’s motion for new trial, trial counsel

testified that he did not move the text message into evidence because

“all that information was in the record and in before the jury” and

the prosecutor had previously indicated to him that she would object

to its admission and had provided some case law supporting the

objection, although counsel could not recall the grounds for the

objection. In light of the testimony presented, a reasonable attorney

could have made the strategic decision not to seek to admit the



hearing. However, on appeal, the State claims that it is likely that the same or
a similar document was admitted as Defense Exhibit 7 at the pretrial
immunity hearing. That document is a screenshot picture of Finister’s text to
Payne, and does not show any response to the smoke emoji text. Because the
State’s assertion is consistent with how the exhibit was described at trial and
Payne does not disagree, we are assuming for purposes of this analysis that
the exhibit marked at trial was the same as Defense Exhibit 7.
                                      14
screenshot because to the extent it indicated that there was no

response to the “smoke” text, it was cumulative of other testimony

given at trial. Moreover, because the screenshot was of the “smoke”

text only, its admission would not establish whether Payne sent

laughing emojis in response to Finister’s “smoke” text. “[A] tactical

decision will not form the basis for an ineffective assistance of

counsel claim unless it was so patently unreasonable that no

competent attorney would have chosen it.” Cochran v. State, 305 Ga.

827, 830 (2) (828 SE2d 338) (2019). See also Robinson v. State, 278

Ga. 31, 36 (2) (d) (597 SE3d 386) (2004) (“As a general rule, matters

of reasonable trial tactics and strategy, whether wise or unwise, do

not amount to ineffective assistance of counsel.” (citation and

punctuation omitted)). Because Payne has failed to establish that

trial counsel performed deficiently by failing to admit the text

message into evidence, his claim of ineffective assistance of counsel

on this ground fails.

     (b) Payne next contends that counsel was ineffective for failing

to request that the trial court reopen the evidence to admit the

                                 15
screenshot of Finister’s text message at the request of the jury.

During jury deliberations, the court received a note from the jurors

requesting to see the exhibit shown to Peterson that contained

Finister’s text message to Payne. After consultation with the

parties, the court responded to the request by telling the jury that

the exhibit had not been admitted into evidence. Trial counsel did

not request that the trial court reopen evidence to admit this exhibit

into evidence so the jury could review it during deliberations.

     Pretermitting whether trial counsel’s decision not to move to

reopen evidence was based on reasonable trial strategy, and that he

was therefore deficient, Payne must still show prejudice. The record

shows that both Payne and Peterson testified to the content of

Finister’s text message to Payne. Peterson also testified that this

exhibit contained no laughing emojis. Payne testified that he sent

no laughing emojis to Finister. Because the exhibit was apparently

a screenshot of the “smoke” text with no response, the admission of

the text message into evidence would have been cumulative of the

testimony about the “smoke” text and, as discussed above, would not

                                 16
have established whether Payne responded with laughing emojis.

Payne has therefore failed to show how the admission of this text

message into evidence would have altered the outcome of the trial.

See Timmreck v. State, 285 Ga. 39, 42 (3) (673 SE2d 198) (2009)

(concluding counsel was not ineffective for withdrawing request that

lab report be admitted into evidence where report would have been

cumulative of testimony at trial).

     Moreover, “[i]t is well settled that the decision to reopen

evidence is a matter that rests within the sound discretion of the

trial court.” Walton v. State, 303 Ga. 11, 16 (4) (810 SE2d 134)

(2018). Payne has made no effort to show that the trial court would

have reopened the evidence to allow the admission of the text

message, even if his counsel had made the request, and the trial

court would have acted well within its discretion in denying any

such request. Therefore, we conclude that Payne has failed to show

prejudice under Strickland, and this claim of ineffective assistance

of counsel fails. See id. at 16 (no abuse of discretion to refuse to

reopen record to allow for additional testimony); Billings v. State,

                                 17
293 Ga. 99, 107 (7) (745 SE2d 583) (2013). (“The failure of [the

defendant’s] trial counsel to make a motion that the court was

authorized to deny does not establish ineffective assistance by that

counsel.”).

     Judgment affirmed. All the Justices concur.




                                18